DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply filed 4/15/2021. 
Claims 1-7, 9-18, and 21-23 are pending. Claims 1-7 and 9-10 are withdrawn. 
Previous rejections of the claims under 35 USC 103 are maintained.
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. Applicant arguments are summarized as follows: 
The combined teachings fail to teach the compounds (I) or (II) would be compatible with a C2-C5 polyol to produce a dispersion or solution. Hamilton teaches the polyol with any amine but does not specifically disclose the compound of Formula (I) or (II). Further the triazine example compound taught in Hamilton are significantly different from the claimed compounds (I) and (II) in that (ii) triazines only contain 3 amines in the ring and are aryl compounds while hexamine has 4 amines with no aryl groups; and (ii) hexamine has 6 built-in formaldehyde components and 4 amine/nitrogen groups while triazine has 3 formaldehyde and 3 amine equivalents. Kremer fails to teach hexamine could be used with a polyol.
The cited references fail to teach the claimed amount of compounds (I) or (II) because when teaching an amount of “at least about 35%”, Hamilton refers exclusively to triazines. Triazines are different from hexamines. One would not expect the same solubility properties as triazines. Thus, there is a lack of reasonable expectation of success. 
The cited references fail to provide a reasonable expectation of producing a stable dispersion or solution as evidenced by the examples of the instant application. The instant examples show mixtures can reach 67% and remain stable at 20-50C. 
Applicant’s arguments have been considered but are not persuasive. In response, (a) Hamilton expressly teaches a composition comprising a scavenger compound and winterizing compound. Hamilton teaches wherein the winterizing compound is at least one triol and that it may be used with a scavenging composition, triazine and/or non-triazine sulfur scavengers, in place of traditional winterizing agents to provide the benefits of having a low cost and a low rate of evaporation (0003-0005). Hexamine is a non-triazine sulfur scavenger as taught in Kremer. The invention of Hamilton is expressly stated as a winterizing composition and methods for making and using such, where “the winterized compositions includes at least one sulfur scavenger and a wintering agent including at least one triol” (0002; see also abstract, 0005, 0006, 0048, claim 1, throughout). Hamilton states in some “embodiments, the sulfur scavenger includes only non-triazine sulfur scavengers” (0006; 0007; 0047; claim 5, 20, see list in 0053). (b) With respect to the percentage of scavenger, Hamilton teaches a number of exemplified embodiments utilizing e.g.  42% active sulfur scavenger (0010+; 0046), 70% active scavenger, 63% active scavenger (Table 2c; 0105), among others. One of ordinary skill would look to such in developing the composition using a specific scavenger, including that of Kremer. (c) Lastly, with respect to applicant’s evidence that one would not expect hexamine to be soluble in polyol, Applicant has merely shown examples using 67% hexamine in polyol. Applicant has not provided any reason or evidence in the application example or in the response as to why this would be unexpected and Hamilton teaches using compositions comprising known non-triazine amine based scavengers with a triol.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 14-17, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 2018/0105729) in view of Kremer (US 5,213,680).
With respect to claims 11, 12, 14-17, 21-23, Hamilton teaches a winterizing hydrogen sulfide scavenger for use in treating hydrocarbon streams including crude oil and products thereof (claim 16). The winterizing compositions comprise a hydrogen sulfide scavenger and a triol with optional added winterizing agents (abstract). Hamilton teaches that sulfur scavengers 
Kremer teaches utilizing hexamine alone or in solution for the removal of hydrogen sulfide and other sulfur compounds from sour petroleum and coal liquefaction oils (col. 1, lines 6+) including residual oil fractions, heavy  tars and coke (col. 1, lines 15+, 30+). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize hexamine as the hydrogen sulfide scavenging compound in the winterized hydrogen sulfide scavenging composition of Hamilton because Hamilton teaches using known scavengers including amines and Kremer teaches hexamine is a known hydrogen sulfide scavenger. 
.
Claims 13 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US 20180105729) and Kremer (US 5,213,680) as applied to claims 11 and 15 above, further in view of Poland (US 2017/0022109).
With respect to claims 13 and 18, Hamilton (claim) and Kremer (col. 1, line 35+; col. 2, line 49+) both teach treating heavy petroleum streams including crude oil and streams derived therefrom. Hamilton and Kremer do not expressly teach wherein the composition is used to treat asphalt or a stream comprising polyphosophric acid. 
Poland teaches a process and scavenging composition for treating asphalt compositions derived from crude petroleum (0005). Poland teaches that a common modifying agent is polyphosphoric acid, which increases the binder stiffness of the asphalt and improves resistance to aging (0005-0006). Poland also teaches the need for scavengers to remove the hydrogen sulfide in asphalt produced by conversion of the asphalt as well as modification with the polyphosphoric acid (0006-0008; 0021). Poland focuses on different scavengers, namely copper- and iron-based complexes. 
Poland teaches asphalt product containing polyphosphoric acids and treating such with scavengers to remove hydrogen sulfide. Hamilton in view of Kremer teaches treating . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771        

/Randy Boyer/
Primary Examiner, Art Unit 1771